IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 30, 2009
                                     No. 07-10959
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ANNEMARIE GUILLORY

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 4:05-CR-169-ALL


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Annemarie Guillory appeals the district court’s revocation of her term of
supervised release and the imposition of a 24-month term of imprisonment.
More particularly, she argues that the district court erred by adding as a
condition of supervised release that she abstain from using alcohol and by
revoking her supervised release based on her violation of that condition.
       Because Guillory agreed to the inclusion of this condition, the Government
argues that any error is unreviewable “invited error.” However, even if the error

       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 07-10959

was invited, we review for plain error “out of an abundance of caution.” United
States v. Fernandez-Cusco, 447 F.3d 382, 384 (5th Cir. 2006).
      Guillory argues that the district court plainly erred because the condition
was not reasonably related to her underlying offense of access device fraud. The
imposition of a condition of supervised release must be “reasonably related” to
the nature and circumstances of the offense and the history and characteristics
of the defendant, the deterrence of criminal conduct, the protection of the public
from any further crimes of the defendant, and the defendant’s correctional needs.
See 18 U.S.C. § 3583(d)(1); 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D).
      In the instant case, given Guillory’s acknowledged problems with alcohol
and her arrest record for alcohol related offenses, including driving while
intoxicated, the imposition of the condition that she abstain from alcohol use was
not plain error. Although this prohibition was not necessarily related to her
underlying offense, it was clearly related to her history and characteristics, the
need to afford adequate deterrence to criminal conduct, and the need to protect
the public from further crimes. See United States v. Ferguson, 369 F.3d 847, 853
(5th Cir. 2004). Moreover, because Guillory conceded that she drank alcohol on
at least one occasion, the district court did not err in revoking supervised release
on that basis. See § 3583(e)(3).
      AFFIRMED.




                                         2